The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication April 30, 2021.  By amendment of April 30, 2021 the Applicant amended claims 1, 3, 4, 5, 7 and added new claims 8-11. Claim 2 was canceled. Therefore, claims 1, and 3-11 are currently active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3 to 11 have been considered but are moot because the new ground of rejection provided below.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 to 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Patent Publication 2013/0106872 A1) in view of Quero et al. (US Patent Publication 2013/0162682 A1) and further in view of Kwa et al. (US Patent Publication 2015/0379665 A1).
	In regard of claim 1, Peng et al. disclose a display control device that controls a display device including a display panel on which an image is rendered to display the 
	However, the reference to Peng et al. does not specifically discuss the display control device, wherein the host controller outputs a vertical synchronization signal to the display controller, issues a request for rendering update of the image to the display controller, and transfers the image data to the display controller at a predetermined frequency.

	Additionally, the combination of Peng et al. and Quero et al. does not show a display control device with a controller which when the first image data and the second image data are the same, invalidates the second image data, and when the first image data and the second image data are different from each other, outputs the second image data to the display panel, counts a number of pieces of the second image data transferred from the host controller after outputting the first image data to the display panel, and outputs the second image data to the display panel when the counted number of pieces of the second image data reaches a predetermined count threshold.
	In the same field of endeavor, Kwa et al. discloses a display control device with a controller which when the first image data and the second image data are the same (32(YES)) Figure 5 of Kwa et al. and invalidates the second image data (34) and when the first image data and the second image data are different from each other outputs the second image data to the display panel (38) and counts a number of pieces of the second image (54), Figure 7 transferred from the host controller after outputting the first image data to the display panel (50) and outputs the second image data to the display panel when the counted number of pieces of the second image data reaches a predetermined count threshold (54) as discussed in paragraphs [0030-0035].


	In regard of claim 3, Peng et al., Quero et al. and Kwa et al. further disclose the display control device according to Claim 1, wherein the display controller further invalidates the second image data, when the counted number of pieces of the second image data is smaller than the predetermined count threshold (See at least Figures 4- 5 of Quero et al. illustrating the display controller counts (S412, S512) the number of pieces of the second image and invalidates (No) the second image data (S506 Yes) when the first image data are different the second image data reaches the predetermined count threshold as discussed in paragraphs [0028-0035] of Quero et al.).
	In regard of claim 4, Peng et al., Quero et al. and Kwa et al. further disclose the display control device according to Claim 3, wherein the host controller is capable of adjusting the predetermined frequency; and wherein, when the host controller adjusts the predetermined frequency, the display controller varies the predetermined count threshold in accordance with the adjusted predetermined frequency. ( Kwa et al. discloses the display control device wherein the host controller is capable of adjusting the predetermined frequency like refresh rate by changing step size as shown in figures 3-4 and discussed in paragraphs [0020-0022] of Kwa et al.)
	In regard of claim 5, Peng et al., Quero et al. and Kwa et al. further disclose the display control device according to Claim 1, wherein the host controller is capable of adjusting the predetermined frequency (See rejection of claim 4 provided above).
	In regard of claim 6, Peng et al., Quero et al. and Kwa et al. further disclose a display device comprising: the display control device according to Claim 1 (See rejection of claim 1 provided above).
	In regard of claim 7, Peng et al., Quero et al. and Kwa et al. further disclose a control method for a display control device that controls a display device including a display panel on which an image is displayed, wherein the display control device comprises a host controller that obtains or generates image data, and
a display controller that outputs the image data to the display panel in the display device, the image data being transferred from the host controller to the display controller, the control method comprising: causing the host controller to output a vertical synchronization signal to the display controller, to issue a request for rendering update of the image to the display controller, and to transfer the image data to the display controller at a predetermined frequency; and causing, when the display controller outputs first image data to the display panel, and then second image data is transferred from the host controller to the display controller, the display controller to determine whether the first image data and the second image data are same or different from each other to determine whether or not the second image data is to be output to the display panel, when the first image data and the second image data are the same, invalidates the second image data, and when the first image data and the second image data are different from each other, outputs the second image data to the display panel, counts a number of pieces of the second image data transferred from the host controller after outputting the first image data to the display panel, and outputs the second image 
	In regard of claim 8, Peng et al., Quero et al. and Kwa et al. further disclose the display control device according to claim 1, wherein the display controller sets the predetermined count threshold according to a charge retention characteristic of the display panel such that the counted number of pieces of the second image data reaches the predetermined count threshold within a period during which the display panel retains the image (See at least Figure 7 of Kwa et al. as indicated in block (54) describing controller sets predetermined count threshold within a period measured by a timer as indicated in block (54) and paragraphs [0035]).	
	In regard of claim 9, Peng et al., Quero et al. and Kwa et al. further disclose the control method according to claim 7, further comprising causing the display controller to set the predetermined count threshold according to a charge retention characteristic of the display panel such that the counted number of pieces of the second image data reaches the predetermined count threshold within a period during which the display panel retains the image (See at least Figure 7 of Kwa et al. as indicated in block (54) describing controller sets predetermined count threshold within a period measured by a timer as indicated in block (54) and paragraphs [0035]). 
	In regard of claim 10, Peng et al., Quero et al. and Kwa et al. further disclose the display control device according to claim 1, wherein the host controller transfers the second image data at 30 to 60 Hz, and the display controller outputs the image data at a frequency lower than 30 to 60 Hz (See at least Figure 5 and paragraph [0031] of Kwa 
	In regard of claim 11, Peng et al., Quero et al. and Kwa et al. further disclose the control method according to claim 7, further comprising: causing the host controller to transfer the second image data at 30 to 60 Hz, and causing the display controller to output the image data at a frequency lower than 30 to 60 Hz  (See at least Figure 5 and paragraph [0031] of Kwa et al. discussing the image data is transferred at frequency 40Hz which is within the claimed range).
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692